DETAILED ACTION
	Claims 1-4, 8, 9, 12, and 13 are pending in the present application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	The claim to priority as a CON of 16/777,273, now USPN 11,028,048, filed on January 30, 2020 is granted in the present application.  The further claim to priority to JP 2019-015488 filed on January 31, 2019 is acknowledged in the present application, but is denied as there is intervening art and there is no certified English translation of the priority document in the application file.
Information Disclosure Statement
	The Information Disclosure Statement filed on April 23, 2021 has been considered by the Examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 8, 9, 12, and 13 are rejected under 35 U.S.C. 103 as being obvious over Kajita et al. (US PGPUB 2019/0040010) in view of Patani et al. (Chemical Reviews, 1996, 3147-3176).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
	Kajita et al. teach orexin type 2 receptor agonists and a method for the prophylaxis or treatment of narcolepsy of the formula 
    PNG
    media_image1.png
    163
    200
    media_image1.png
    Greyscale
, which corresponds to the instant claims where R1 is C2 alkyl, R2 is a hydrogen atom, R3 is an acyl group (dialkylcarbamoyl group), and Ring A is an optionally substituted phenyl group further substituted by a phenyl ring and each ring is substituted by 1 halogen atom.  See page 199, compound 373, Table 2, page 231 for confirmation of OX2R agonist activity of 96%, Experimental Example 4, page 232 for the method of treating or preventing narcoplepsy, and Formulation Examples 1 and 2, pages 232-233 for the compositions.
	Kajita et al. do not teach where there is a fluorine group ortho to the sulfonamide group on the central pyrrolidine ring.
	Patani et al. teach that fluorine and hydrogen are common bioisosteric replacements in the pharmaceutical arts.  See pages 3149-3150.  Additionally, Kajita et al. teaches that the central ring can be substituted.  See page 4, paragraph 43.
	The person of ordinary skill in the art would be motivated to take the teachings of Kajita et al. and combine with the teachings of Patani et al. and arrive at the instantly claimed invention because Kajita et al. allows for substitution on the central pyrrolidine ring and Patani et al. teaches that a common bioisosteric replacement is to replace hydrogen with fluorine in order to generate additional compounds that would conserve the utility of the original compound.  As bioisosteric replacements are well known in the pharmaceutical arts, there is a reasonable expectation of success.
	Therefore, the claims are prima facie obvious over the prior art.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 8, 9, 12, 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,428,023 in view of Patani et al. (Chemical Reviews, 1996, 3147-3176). Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to the same art specific subject matter.
	The ‘023 patent is drawn to a compound the corresponds to the present claims where R1 is methyl, R2 is a hydrogen atom, R3 is an alkyl-carbonyl group substituted by 1 hydroxy group, and Ring A is an optionally substituted phenyl group further substituted by a phenyl ring and each ring is substituted by 1 or 2 halogen atoms.
	The claim of the ‘023 patent does not teach where there is a fluorine group ortho to the sulfonamide group on the central pyrrolidine ring.
	Patani et al. teach that fluorine and hydrogen are common bioisosteric replacements in the pharmaceutical arts.  See pages 3149-3150.  
The person of ordinary skill in the art would be motivated to take the teachings of the ‘023 patent and combine with the teachings of Patani et al. and arrive at the instantly claimed invention because Patani et al. teaches that a common bioisosteric replacement is to replace hydrogen with fluorine in order to generate additional compounds that would conserve the utility of the original compound.  As bioisosteric replacements are well known in the pharmaceutical arts, there is a reasonable expectation of success.
Additionally, with respect to present claims 12 and 13, the courts have ruled that method of use claims conflict with compound claims when the method of use claim is claiming a method disclosed in the teaching of the reference patent as the method of use is inseparable from the compound.  As the utility of the compound is disclosed in the ‘023 patent as an orexin type 2 receptor agonist for the treatment of narcolepsy to be administered as a medicament, the claims conflict.
Claims 1-4, 8, 9, 12, and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,584,097 in view of Patani et al. (Chemical Reviews, 1996, 3147-3176). Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to the same art specific subject matter.
	The ‘097 patent is drawn to a compound the corresponds to the present claims where R1 is ethyl, R2 is a hydrogen atom, R3 is an alkyl-carbonyl group substituted by 1 hydroxy group, and Ring A is an optionally substituted phenyl group further substituted by a phenyl ring and each ring is substituted by 1 halogen atom.
	The claim of the ‘097 patent does not teach where there is a fluorine group ortho to the sulfonamide group on the central pyrrolidine ring.
	Patani et al. teach that fluorine and hydrogen are common bioisosteric replacements in the pharmaceutical arts.  See pages 3149-3150.  
The person of ordinary skill in the art would be motivated to take the teachings of the ‘097 patent and combine with the teachings of Patani et al. and arrive at the instantly claimed invention because Patani et al. teaches that a common bioisosteric replacement is to replace hydrogen with fluorine in order to generate additional compounds that would conserve the utility of the original compound.  As bioisosteric replacements are well known in the pharmaceutical arts, there is a reasonable expectation of success.
Additionally, with respect to present claims 12 and 13, the courts have ruled that method of use claims conflict with compound claims when the method of use claim is claiming a method disclosed in the teaching of the reference patent as the method of use is inseparable from the compound.  As the utility of the compound is disclosed in the ‘097 patent as an orexin type 2 receptor agonist for the treatment of narcolepsy to be administered as a medicament, the claims conflict.
Claims 1-4, 8, 9, 12, and 13 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of copending Application No. 16/811,426, published as US PGPUB 2020/0207715 in view of Patani et al. (Chemical Reviews, 1996, 3147-3176). Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to the same art specific subject matter.
	The ‘426 application is drawn to the compound 
    PNG
    media_image2.png
    133
    145
    media_image2.png
    Greyscale
, which corresponds to the present claims where A is a C6 aromatic hydrocarbon ring further substituted by a C6 aryl group substituted by halogen atoms, R3 is a C4 acyl group substituted by hydroxyl, R2 is H, and R1 is a C2 alkyl group.
	The claim of the ‘426 application does not specifically allow for the fluoro or difluoro substitution as required by the instant claims.
	Patani et al. teach that fluorine and hydrogen are common bioisosteric replacements in the pharmaceutical arts.  See pages 3149-3150.  
The person of ordinary skill in the art would be motivated to take the teachings of the ‘426 application and combine with the teachings of Patani et al. and arrive at the instantly claimed invention because Patani et al. teaches that a common bioisosteric replacement is to replace hydrogen with fluorine in order to generate additional compounds that would conserve the utility of the original compound.  As bioisosteric replacements are well known in the pharmaceutical arts, there is a reasonable expectation of success.  Additionally, the ‘426 application specifically allows for substitution on the central pyrrolidine ring, and therefore there is motivation to substitute the compound of the ‘426 application to synthesize additionally claimed compounds.
Additionally, with respect to present claims 12 and 13, the courts have ruled that method of use claims conflict with compound claims when the method of use claim is claiming a method disclosed in the teaching of the reference patent as the method of use is inseparable from the compound.  As the utility of the compound is disclosed in the ‘426 application as an orexin type 2 receptor agonist for the treatment of narcolepsy to be administered as a medicament, the claims conflict. 
This is a provisional nonstatutory double patenting rejection.
Claims 1-4, 8, 9, 12, and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,028,048. Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to the same art specific subject matter.
	Claims 1-9 of the ‘048 anticipate the present claims.  For example, claim 1 of the ‘048 patent is drawn to the compound 
    PNG
    media_image3.png
    108
    135
    media_image3.png
    Greyscale
, which reads on the present claims where R1 is a dialkylamino group, R2 is hydrogen, R3 is a 4 membered monocyclic non-aromatic heterocylclycarbonyl group, and Ring A is a benzene ring further substituted by a C6 aryl group substituted by a C1 alkyl group.
Additionally, with respect to present claims 12 and 13, the courts have ruled that method of use claims conflict with compound claims when the method of use claim is claiming a method disclosed in the teaching of the reference patent as the method of use is inseparable from the compound.  As the utility of the compounds is disclosed in the ‘048 patent as an orexin type 2 receptor agonist for the treatment of narcolepsy to be administered as a medicament, the claims conflict.
Conclusion
	Claims 1-4, 8, 9, 12, and 13 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KOSACK whose telephone number is (571)272-5575. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626